NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3064-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

SHAWN SOUTHERLAND,
a/k/a KEITH DAVIS, and
SHAWN OBEE,

     Defendant-Appellant.
_______________________

                   Argued November 30, 2021 – Decided February 16, 2022

                   Before Judges Rothstadt and Mayer.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Hudson County, Indictment No. 09-10-1750.

                   Shawn Southerland, appellant, argued the cause pro se.

                   Stephanie Davis Elson, Assistant Prosecutor, argued
                   the cause for respondent (Esther Suarez, Hudson
                   County Prosecutor, attorney; Stephanie Davis Elson, on
                   the brief).

PER CURIAM
      Defendant Shawn Southerland appeals from the September 3, 2019 denial

of his second petition for post-conviction relief (PCR), and from the March 12,

2020 denial of his motions for reconsideration and for a new trial. We affirm.

      The facts leading to defendant's conviction are set forth in our earlier

opinions affirming defendant's conviction and sentence, State v. Southerland

(Southerland I), No. A-4663-11 (App. Div. Jan. 30, 2015) (slip op. at 6-14, 29),

and affirming the denial of his first PCR petition, State v. Southerland

(Southerland II), No. A-3299-15 (App. Div. Mar. 19, 2018) (slip op. at 1), and

need not be repeated here. Suffice it to say that after unsuccessfully opposing

the State's motion at trial to admit into evidence a police officer's testimony

about a conversation he overheard between defendant and the victim's brother,

defendant was convicted after a bench trial of committing murder, N.J.S.A.

2C:11-3(a), and hindering apprehension, N.J.S.A. 2C:29-3(b)(1). Defendant's

motion for a new trial was denied, and the sentencing court imposed an

aggregate sentence of thirty years' imprisonment subject to a No Early Release

Act, N.J.S.A. 2C:43-7.2, parole disqualifier.

      As part of our description of the issues defendant raised on direct appeal

from his conviction, we observed the following:

            In Points III, IV, and V, defendant argues the judge
            erred by granting the State's motion to admit the

                                       2                                  A-3064-19
            statements he made to [the victim's brother] during their
            telephone conversation into evidence.           Defendant
            asserts that [the police o]fficer . . . violated the New
            Jersey Wiretapping and Electronic Surveillance Act,
            N.J.S.A. 2A:156-1 to -34 (the Wiretap Act), by
            listening to the telephone call, and that the officer's
            lengthy presence in [the victim's] apartment constituted
            an unlawful search.          Defendant contends the
            prosecutor's subsequent use of the statements "tainted"
            the grand jury proceedings and the trial and, therefore,
            he should be granted a new trial.

            [Southerland I, slip op. at 20.]

      We explained in detail our reasons for rejecting defendant's contentions

as to these issues. Id. at 20-24. After we affirmed defendant's conviction and

sentence, the Supreme Court denied his petition for certification.       State v.

Southerland, 221 N.J. 566 (2015).

      On June 1, 2015, defendant filed his first PCR petition, which was denied

by Judge Sheila A. Venable. Defendant appealed, and we affirmed substantially

for the reasons expressed by Judge Venable. Southerland II, slip op. at 11. In

his first PCR petition, defendant claimed, among other issues, ineffective

assistance of appellate counsel for failure to raise the issue of the admission of

the officer's testimony regarding the overheard phone call. Pertinent to the

present appeal, in our opinion affirming the denial of PCR, we described Judge




                                        3                                   A-3064-19
Venable's response to the issues raised by defendant's first petition by stating

the following:

            Last, Judge Venable found that defendant's argument
            that appellate counsel was ineffective because he failed
            to argue the admissibility of statements defendant made
            on the phone when a police officer was present on the
            other line was meritless. The judge observed that
            appellate counsel explained to defendant that he was
            "reluctant to raise [the] issue on direct appeal as [he]
            believe[d], strategically, that it would detract from the
            issues that [he] intend[ed] to raise[.]"          Further,
            defendant raised the issue himself in a pro se
            supplemental appellate brief, and we found his
            argument to be meritless.

            [Southerland II, slip op. at 7-8 (alterations in original).]

      The Supreme Court later denied defendant's petition for certification on

October 23, 2018. State v. Southerland, 235 N.J. 351 (2018).

      Defendant then filed a petition for habeas corpus with the United States

District Court for the District of New Jersey, which was denied on March 26,

2019, based on its conclusion, like ours, that there was no Fourth Amendment

violation in the officer's listening to the conversation with the victim's brother's

consent. Southerland v. Nogan, No. 18-9469 (JLL), 2019 U.S. Dist. LEXIS

51572, at *1, *16-19 (D.N.J. Mar. 26, 2019). On October 4, 2019, the United

States Court of Appeals for the Third Circuit denied his application for a




                                         4                                    A-3064-19
Certificate of Appealability. Southerland v. Adm'r E. Jersey State Prison, No.

19-1784, 2019 U.S. App. LEXIS 40346, at *1-2 (3d Cir. Oct. 4, 2019).

      On July 29, 2019, defendant filed his second PCR petition, which was

denied on September 3, 2019. In his second PCR petition, defendant once again

claimed ineffective assistance of appellate counsel for failure to raise the issue

of the admission of the officer's testimony regarding the overheard phone call

on direct appeal. Judge Venable denied the petition because the claim against

appellate counsel was not cognizable under Rule 3:22-4(b)(2), which restricts

the issues that can be raised in a second PCR petition, and because defendant

raised arguments that were disposed of on direct appeal and in his first PCR

petition.

      On September 23, 2019, defendant filed a motion for a new trial, and, four

days later, he filed a motion for reconsideration of the denial of his second PCR

petition.   On February 27, 2020, defendant filed a motion for evidentiary

hearing.

      On March 12, 2020, Judge Venable issued a letter opinion setting forth

her reasons for denying reconsideration of the order denying defendant's second

petition for PCR and for denying an evidentiary hearing, reiterating her original

reasons for the denial of his second PCR petition. The judge also denied


                                        5                                   A-3064-19
defendant's motion for a new trial, relying on the same reasons for our rejection

of defendant's earlier appeals and for her denial of his first petition, concluding

again that the issue of the admission of the officer's testimony regarding the

overheard phone call had already been fully addressed and adjudicated and for

that reason it was not "in the interest of justice" to order a new trial. This appeal

followed.

      On appeal defendant argues the following points:

             POINT I

             THE PCR COURT ERRED IN DENYING
             DEFENDANT'S SECOND PETITION FOR POST-
             CONVICTION RELIEF: CONCERNING HIS CLAIM
             THAT HE WAS DENIED THE EFFECTIVE
             ASSISTANCE OF COUNSEL ON DIRECT APPEAL
             FOR    COUNSEL'S    FAILURE   TO    APPEAL
             SUPPRESSIBLE EVIDENCE BECAUSE ABSENT
             EXCLUDABLE EVI[D]ENCE THE RESULT OF THE
             VERDICT WOULD HAVE BEEN DIFFERENT;
             AND, DEFENDANT WOULD BE ENTITLED TO A
             NEW TRIAL.      (THE PCR COURT BARRED
             DEFENDANT UNDER [RULE] 3:22-5 ON THE
             FIRST PCR PETITION ON THE ISSUE)[.]

             POINT II

             DEFENDANT'S RIGHTS WERE VIOLATED WHEN
             THE OFFICER ENTERED DEFENDANT'S HOME
             WITHOUT A WARRANT AND SET UP
             TELEPHONE SURVEILLANCE WITHOUT PRIOR
             APPROVAL    THEN    [REQUESTED]  THAT
             TELEPHONE BE PLACED ON SPEAKER

                                         6                                    A-3064-19
            THEREBY VIOLATING DEFENDANT'S RIGHT TO
            PRIVACY AND THE STATUTORY PROVISIONS
            OF N.J.S.A. 2A:156[]A[-]4(c): WARRANTING
            SUPPRESSION OF THE ALLEGED ORAL
            STATEMENTS AND ITS FRUIT AND NEW TRIAL
            (UNRESOL[V]ED BY THE APPELLATE DIVISION
            ON DIRECT APPEAL).

            POINT III

            THE TRIAL COURT ERRED IN DENYING
            DEFENDANT'S MOTION FOR NEW TRIAL UNDER
            BRADY ITS PROGENY AND [RULE] 3:13-3
            BECAUSE THE STATE WITHHELD, SUPPRESSED
            AND FAILED TO DISCLOSE MATERIAL
            IMPEACHMENT EVIDENCE WHICH AFFECTED
            THE OUTCOME OF THE TRIAL.

            POINT IV

            THE TRIAL COURT DENIED DEFENDANT DUE
            PROCESS IN POST-CONVICTION PROCEEDINGS
            IN  FAILING   TO   ADDRESS     THE   [SIC]
            DEFENDANT'S     MOTION     TO     COMPEL
            DISCOVERY IN RELATION TO HIS PETITION FOR
            POST-CONVICTION RELIEF AND MOTION FOR
            NEW TRIAL IN THAT COURT.

            [(Third alteration in original).]

      We are not persuaded by any of defendant's contentions, which we

conclude are without sufficient merit to warrant discussion in a written opinion.

R. 2:11-3(e)(2). We affirm substantially for the reasons expressed by Judge

Venable in her written decisions that accompanied the challenged orders. We


                                        7                                  A-3064-19
add only that, contrary to defendant's assertion on appeal that we did not

conclusively decide the "central issue raised," there should be no doubt now that

the issue of the admission of the officer's testimony regarding the overheard

phone call was previously decided by this court.

      Affirmed.




                                       8                                   A-3064-19